DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 14 are pending in this Office Correspondence.
Claims 1, 13 and 14 are independent claims.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Analyzing information by steps people/user go through in their minds, or by mathematical algorithms, without more, are essentially mental processes within the abstract-idea category. 

Independent claim 1 (similar to claims 13 and 14) recites obtain job status information concerning a status of each job for which a file storage region is formed, and select, in response to an operation for displaying a display element indicating files stored in a first file storage region, a file as a subject file to be displayed, from among the files stored in the first file storage region, in accordance with the status of a first job corresponding to the first file storage region, the status of the first job being obtained from the job status information.
The impacted limitations relate to the mere collection and organization of data, which reasonably encompasses applying mental processes as an idea of itself to data. 
The limitation of obtaining job status information concerning a status of each job for which a file storage region is formed, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the computer system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computer system” language, “selecting” in the context of this claim encompasses the user manually selecting a file. Similarly, the limitation based on the selecting, obtaining job status information for which a file storage region is formed, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the computer system” language, “obtaining” in the context of this claim encompasses the user thinking that obtaining information for a file is being performed.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer processor to perform both the obtaining and selecting steps is accessing. The computer processor in all these  steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining and selecting based on a accessing steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the obtaining and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Therefore, claim 1 (similar to claims 13 and 14) is/are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  

As to claim 2, there is no indication that the element (if the first job corresponding to the first file storage region has been completed, select the subject file to be displayed from among the files stored in the first file storage region by referring to a status of a second job to be conducted based on the same job defining information used for the first job) improves the  functioning of a computer or improves any other technology. It merely describes data in the file system.  Therefore, the claim does not amount to more than the abstract idea.
As to claim 3, there is no indication that the element (select, as the subject file to be displayed, a file created in the same task of the first job as an ongoing task of the second job, from among the files stored in the first file storage region) improves the functioning of a computer or improves any other technology.  It merely describes data in the file system.  Therefore, the claim does not amount to more than the abstract idea.
As to claim 4, there is no indication that the element (select the subject file to be displayed from among the files stored in the first file storage region by referring to the status of a file to be created in the second job) improves the functioning of a computer or improves any other technology.  It merely describes data in the file system.  Therefore, the claim does not amount to more than the abstract idea.
As to claim 5, there is no indication that the element (select, as the subject file to be displayed, from among the files stored in the first file storage region, a file of the same type as a file to be created or approved by a user in an ongoing task of the second job, the user being a user having performed the operation for displaying the display element indicating the files stored in the first file storage region) improves the functioning of a computer or improves any other technology.  It merely describes data in the file system.  Therefore, the claim does not amount to more than the abstract idea.
As to claim 6, there is no indication that the element (if the first job corresponding to the first file storage region is currently in progress, select, as the subject file to be displayed, at least one of a file created in an ongoing task of the first job and a file created in a task immediately before the ongoing task, from among the files stored in the first file storage region) improves the functioning of a computer or improves any other technology. It merely describes data in the file system.  Therefore, the claim does not amount to more than the abstract idea.
As to claim 7, there is no indication that the element (select, as the subject file to be displayed, a file to be approved by a user in the first job from among the files stored in the first file storage region, the user being a user having performed the operation for displaying the display element indicating the files stored in the first file storage region) improves the functioning of a computer or improves any other technology.  It merely describes data in the file system.  Therefore, the claim does not amount to more than the abstract idea.
As to claim 11, there is no indication that the element (perform control to display a display element corresponding to a file selected as the subject file to be displayed) improves the functioning of a computer or improves any other technology.  It merely describes data in the file system.  Therefore, the claim does not amount to more than the abstract idea.
As to claim 12, there is no indication that the element (generate the display element in accordance with a user having performed the operation or the file selected as the subject file to be displayed) improves the functioning of a computer or improves any other technology.  It merely describes data in the file system.  Therefore, the claim does not amount to more than the abstract idea.
As to claims 8 – 10, the additional elements when incorporating the limitations to the independent claims, may overcome 35 USC 101 rejections.
Therefore, claims 1 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more than the abstract idea.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
(“unit”) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“means for obtaining job status information concerning a status of each job for which a file storage region is formed” in claim 14; and 
“means for selecting, in response to an operation for displaying a display element indicating files stored in a first file storage region, a file as a subject file to be displayed, from among the files stored in the first file storage region, in accordance with the status of a first job corresponding to the first file storage region, the status of the first job being obtained from the job status information” in claim 14.
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims limitations “means for obtaining” and “means for selecting” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function of  “means for obtaining” and “means for selecting”. Particularly, paragraphs [0053], [0061] - [0071] of the instant application describe the functions of obtaining and selecting.  However, no paragraph describe a structure for performing the above functions, because performing the claimed functions can be done in a number of ways, hardware, software program or combination, hence, the aforementioned functions do not describe particular structures for the functions and provide enough description for one of ordinary skill in the art to understand which structure or structures perform the claimed functions. 
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 7 and 11 – 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPGPUB 2014/0365430 issued to Hirotaka Funayama (“Funayama”).
With respect to claims 1, 13 and 14, Funayama discloses an information processing apparatus which is able to access a file storage region, the file storage region being formed in accordance with job defining information that defines tasks of a job and a file to be created in each of the tasks, the file storage region being formed for each job or each job and each task, a file related to a job or a task being stored in a corresponding file storage region (see abstract), the information processing apparatus comprising: 
obtain job status information concerning a status of each job for which a file storage region is formed (Para [0036], a job management service server that controls a job configured by one or more tasks, information and order of execution regarding the job, and the like. In each task, data to be processed is obtained from the file management service servers as necessary, and a result of processing is saved. An application for inputting a job to the job management service server will be referred to as a service application; and Para [0099], lines 3 – 6: Each function of the job management service server 802 is accessed through the external I/F unit 1201. A job information management DB unit 1202 manages the status of each created job and an ID of data used in each job); and 
select, in response to an operation for displaying a display element indicating files stored in a first file storage region, a file as a subject file to be displayed, from among the files stored in the first file storage region, in accordance with the status of a first job corresponding to the first file storage region, the status of the first job being obtained from the job status information (Para [0069], lines 3 – 14: In each scan ticket, information such as settings for scanning and subsequent processing flows is recorded. A software unit realized by executing scanning software will be referred to as a scanning software unit. A user can complete scanning by selecting a scan ticket from the list of scan tickets displayed on the scanning software unit and causing the scanning software unit to read a document. The scanning software unit transmits information regarding the scan ticket selected by the user and scanned image data to the scan service server 101). 
As to claim 2, if the first job corresponding to the first file storage region has been completed, select the subject file to be displayed from among the files stored in the first file storage region by referring to a status of a second job to be conducted based on the same job defining information used for the first job (Para [0090 – 0092], the task processing unit of the task service server transmits data regarding a result of the processing to the cloud service servers. Task status transmission units of the task service servers transmit results of the series of task processes to the flow service servers. Thus, the series of processes of the scan job are completed).
As to claim 3, select, as the subject file to be displayed, a file created in the same task of the first job as an ongoing task of the second job, from among the files stored in the first file storage region (Para [0069], lines 3 – 14: In each scan ticket, information such as settings for scanning and subsequent processing flows is recorded. A software unit realized by executing scanning software will be referred to as a scanning software unit. A user can complete scanning by selecting a scan ticket from the list of scan tickets displayed on the scanning software unit and causing the scanning software unit to read a document. The scanning software unit transmits information regarding the scan ticket selected by the user and scanned image data to the scan service server. See also, Para [0034 – 0035]). 
As to claim 4, select the subject file to be displayed from among the files stored in the first file storage region by referring to the status of a file to be created in the second job (Para [0069], lines 3 – 14: In each scan ticket, information such as settings for scanning and subsequent processing flows is recorded. A software unit realized by executing scanning software will be referred to as a scanning software unit. A user can complete scanning by selecting a scan ticket from the list of scan tickets displayed on the scanning software unit and causing the scanning software unit to read a document. The scanning software unit transmits information regarding the scan ticket selected by the user and scanned image data to the scan service server. See also, Para [0036]). 
 As to claim 5, select, as the subject file to be displayed, from among the files stored in the first file storage region, a file of the same type as a file to be created or approved by a user in an ongoing task of the second job, the user being a user having performed the operation for displaying the display element indicating the files stored in the first file storage region (Para [0069], lines 3 – 14: A user can complete scanning by selecting a scan ticket from the list of scan tickets displayed on the scanning software unit and causing the scanning software unit to read a document. The scanning software unit transmits information regarding the scan ticket selected by the user and scanned image data to the scan service server; and Para [0133], the file saving processing section continues the process for saving a file in the data storage region unit even after an initial request from the file saving section of the scan service server to the overwriting prohibiting file saving section is timed out).  
As to claim 6, if the first job corresponding to the first file storage region is currently in progress, select, as the subject file to be displayed, at least one of a file created in an ongoing task of the first job and a file created in a task immediately before the ongoing task, from among the files stored in the first file storage region (Para [0131 and 0133], the file obtaining processing section receives a file obtaining request from the task service server through the file obtaining section. Upon receiving the file obtaining request, the file obtaining processing section searches the path management DB section for an entry corresponding to file information included in the request. If there is an entry corresponding to the request in the path management DB section, the file obtaining processing section obtains a corresponding temporary file from the data storage region unit, and returns the temporary file to the task service server. The file saving processing section continues the process for saving a file in the data storage region unit even after an initial request from the file saving section of the scan service server to the overwriting prohibiting file saving section is timed out).  
As to claim 7, select, as the subject file to be displayed, a file to be approved by a user in the first job from among the files stored in the first file storage region, the user being a user having performed the operation for displaying the display element indicating the files stored in the first file storage region (Para [0069], lines 3 – 14: a user can complete scanning by selecting a scan ticket from the list of scan tickets displayed on the scanning software unit and causing the scanning software unit to read a document. The scanning software unit transmits information regarding the scan ticket selected by the user and scanned image data to the scan service server; and Para [0135], the file saving processing section issues a unique character string (hereinafter referred to as a postfix) to a file saving request. Next, the file saving processing section saves the temporary file in the data storage region unit using a file name, to an end of which the postfix is added. As a result, the temporary file can be saved such that existing file names and a newly saved file name do not overlap. Next, the file saving processing section adds file information to the path management DB section as an entry).
As to claims 11 and 12, perform control to display a display element corresponding to a file selected as the subject file to be displayed and generate the display element in accordance with a user having performed the operation or the file selected as the subject file to be displayed (Para [0069], lines 3 – 14: In each scan ticket, information such as settings for scanning and subsequent processing flows is recorded. A software unit realized by executing scanning software will be referred to as a scanning software unit. A user can complete scanning by selecting a scan ticket from the list of scan tickets displayed on the scanning software unit and causing the scanning software unit to read a document. The scanning software unit transmits information regarding the scan ticket selected by the user and scanned image data to the scan service server. See also Para [0136], lines 1 – 13 and [0137], lines 1 – 5).
Allowable Subject Matter
Claims 8 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record including IDS, do not teach or fairly suggest, a file different from the subject file to be displayed, from among the files stored in the first file storage region, the selected file having a degree of relevance greater than or equal to a predetermined value, the degree of relevance of the selected file indicating how much the selected file is relevant to the subject file to be displayed as in claim 8; a file different from the subject file to be displayed, from among the files stored in the first file storage region, the selected file having a degree of relevance greater than or equal to a predetermined value, the degree of relevance of the selected file indicating how much the selected file is relevant to the subject file to be displayed as in claim 9 and even when the file to be created in the ongoing task of the first job is not yet created, select a file as a file to be displayed, from among the files stored in the first file storage region, the selected file having a degree of relevance greater than or equal to a predetermined value, the degree of relevance of the selected file indicating how much the selected file is relevant to the file to be created in the ongoing task of the first job as in claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inose (USPGPUB 2011/0161388): determining whether a file is possible to save a received file in a condition distinguished by an already saved file. A server receiving the file with a name identical to that of the file that is already saved in the server. A control unit is utilized to control the determination unit determining whether the file is possible to save the received file, so that the name of the file acquired by an acquisition unit is transmitted to the server together with the file to be transmitted. Could be use as an obvious type of Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 26, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162